                                                                  FILED
                                                           U.S.DiSTRtCT COURT
                     IN THE UNITED STATES DISTRICT COEMS-'T C'
                                                                        PM U' 28
                    FOR THE SOUTHERN DISTRICT OF


                                 DUBLIN DIVISION          CLERK.
                                                              SO.DiST- iV- GA.
FRED LEE DANIEL,

             Plaintiff,

      V.                                             CV 319-034


DEPUTY WARDEN OF SECURITY
BLAIR,Johnson State Prison;
LIEUTENANT HURST,Johnson State
Prison; C.ER.T. OFFICER MOSLEY,
Johnson State Prison; AWE OLATUN,II,
M.D., Medical Director; WILLIAM O.
AGYEMANG,NP;PA HALL;
and NURSE GAREGORY,

             Defendants.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES AS MOOT Plaintiffs second motion to proceed in forma pauperise (doc. no. 13),

DISMISSES this case without prejudice, and CLOSES this civil action.

       SO ORDERED this 0          "day of                 2019, at Augusta, Georgia.




                                        UNITED STATES DISTRICT JUDGE
